Electronically Filed
                                                        Supreme Court
                                                        SCPR-12-0001059
                                                        20-DEC-2012
                                                        12:03 PM
                          SCPR-12-0001059

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   IN RE JULIA C. WO, Petitioner.


                        ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of Petitioner Julia C. Wo’s petition
to resign and surrender her license to practice law in the State
of Hawai#i, filed pursuant to Rule 1.10 of the Rules of the
Supreme Court of the State of Hawai#i (RSCH), and of the
affidavits and exhibits in support thereof,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rule 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Julia C. Wo, attorney number 5915, from the
roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
          DATED:   Honolulu, Hawai#i, December 20, 2012.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack